                                       Case 3:20-cv-04636-WHA Document 156 Filed 08/20/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   In re                                                 No. C 20-04636 WHA
                                                                                             No. C 20-04869 WHA
                                  11                CLEAN WATER ACT                          No. C 20-06137 WHA
                                                      RULEMAKING.
                                  12
Northern District of California
 United States District Court




                                  13   This Document Relates to:                             (consolidated)
                                  14                  ALL ACTIONS.                           ORDER CONTINUING HEARING
                                                                                             ON MOTION FOR REMAND
                                  15

                                  16

                                  17           The hearing on the pending motion for remand and motion to strike in this matter are
                                  18   hereby CONTINUED TO SEPTEMBER 30, 2021, AT 8:00 A.M.
                                  19           IT IS SO ORDERED.
                                  20

                                  21   Dated: August 20, 2021.
                                  22

                                  23
                                                                                              WILLIAM ALSUP
                                  24                                                          UNITED STATES DISTRICT JUDGE
                                  25

                                  26
                                  27

                                  28
